DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                        NICOLAS DOMINIQUE,
                             Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D08-2031

                           [August 9, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Charles I. Kaplan, Judge; L.T. Case No. 05-
17224CF10A.

   Carey Haughwout, Public Defender, and Richard B. Greene and
Patrick B. Burke, Assistant Public Defenders, West Palm Beach, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine M.
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellee.

       ON REMAND FROM THE SUPREME COURT OF FLORIDA

GERBER, C.J.

   Pursuant to our supreme court’s decision in State v. Dominique, 215
So. 3d 1227 (Fla. 2017), which quashed our decision in Dominique v.
State, 171 So. 3d 204 (Fla. 4th DCA 2015) (“Dominique II”), we remand to
the trial court to reinstate the defendant’s conviction and sentence for
second degree murder, as a lesser included offense of first degree
murder.

  Affirmed; remanded to reinstate conviction and sentence.
CIKLIN and FORST, JJ., concur. 1

                            *       *        *

    No further motions for rehearing shall be permitted.




1Judge Forst has substituted for Judge Stevenson, who served on the panel
which issued Dominique II.

                                   2